DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is Application No. 15/962,719, filed on April 25, 2018. 

Claim Objections
Claims 1, 3-7, 9, 11-16, and 18-19 are objected to because of the following informalities:
In claim 1, line 16, “data stored” may be amended to “the data stored” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 4, “in response to determining” may be amended to “in response to the determining” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 6, “a host system associated with the memory device” may be amended to “the host system associated with the first memory device or the second memory device” to follow proper antecedent basis.  (Emphasis added.)  
In claim 4, lines 3-4, “in response to determining … to not store subsequent data” may be amended to “in response to the determining … to not store the subsequent data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 5, lines 1-3, “data density, access speed … data density, access speed” may be amended to “a data density, an access speed … a data density, an access speed” to correct a grammatical error.  (Emphasis added.)  
In claim 6, line 3, “wherein to receive” may be amended to “wherein the receiving” to follow proper antecedent basis.  (Emphasis added.)  
In claim 7, lines 2-3, “to store data … to store data” may be amended to “to store the data … to store the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 9, lines 2-8, “a first memory device of the plurality of memory devices and … a host system coupled to the system” may be amended to “a first memory device of a plurality of memory devices and … a host system coupled to a system” to correct a grammatical error.  (Emphasis added.)  
Claims (e.g., claim 9, line 13, claim 11, line 6, claim 12, lines 3-4, claim 13, lines 1-3, claim 14, line 3, claim 15, lines 2-3, claim 16, lines 3-4, 9, and 14, claim 18, line 7, claim 19, lines 4-5, etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“processing device” in claims 1 and 16.
The disclosure of the application describes corresponding structures of the claim limitations in paragraph [0023] of the specification, and shows the corresponding structures in FIG. 1 of the drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11/106,391 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 13.  A system comprising:
a plurality of memory devices; and
a processing device, operatively coupled with the plurality of memory devices, to:


receive a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;

determine a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics, 
the first usage threshold and the second usage threshold having different threshold values and associated with a same type of usage for the first memory device and the second memory device;
receive data for storage from a host system coupled to the system;
in response to determining that the first usage threshold is greater than a respective usage of the first memory device and the second usage threshold is greater than a respective usage of the second memory device, determine whether to store the data at the first memory device or the second memory device based on at least one of one or more characteristics of the data or a relative magnitude of the first usage threshold to the second usage threshold;
store data at the first memory device or the second memory device based on the at least one of the one or more characteristics of the data or the relative magnitude of the first usage threshold to the second usage threshold; and
in response to determining that the respective usage of the first memory device exceeds the first usage threshold:

refrain from storing subsequent data to the first memory device; and
operate the first memory device in a read-only mode by performing read operations on data stored at the first memory device.
Claim 1.  A system comprising:
a plurality of memory devices; and
a processing device, operatively coupled with the plurality of memory devices, to perform operations comprising:
receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;
determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics;





receiving data for storage from a host system coupled to the system; and


















in response to determining that a respective usage of the first memory device exceeds the first usage threshold:
refraining from storing subsequent data to the first memory device; and 
operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.


Although claim 1 of the instant application is directed to a system that is not identical to a system of claim 13 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 14.  The system of claim 13, wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data.
Claim 2.  The system of claim 1, 
wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 2 of the instant application is directed to the system that is not identical to the system of claim 14 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 15. The system of claim 13, wherein the processing device is further to:
determine whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, provide a notification to a host system associated with the plurality of memory devices that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.
Claim 3.  The system of claim 1, wherein the operations further comprise:

determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 3 of the instant application is directed to the system that is not identical to the system of claim 15 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 16.  The system of claim 13, wherein the processing device is further to:
determine that a first usage of the first memory device exceeds the first usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determine to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.
Claim 4.  The system of claim 1, wherein the operations further comprise:

determining that a first usage of the first memory device exceeds the first usage threshold; and 
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 4 of the instant application is directed to the system that is not identical to the system of claim 16 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 17.  The system of claim 13, 
wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device.
Claim 5.  The system of claim 1, 
wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 5 of the instant application is directed to the system that is not identical to the system of claim 17 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 18.  The system of claim 13, wherein the processing device is further to:
transmit a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.
Claim 6.  The system of claim 1, wherein the operations further comprise:

transmitting a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 6 of the instant application is directed to the system that is not identical to the system of claim 18 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 19. The system of claim 13, wherein the first memory device is different than the second memory device and wherein a first endurance of the first memory device to store data is different than a second endurance of the second memory device to store data.
Claim 7.  The system of claim 1, wherein the first memory device is different than the second memory device and wherein an endurance of the first memory device to store data is different than an endurance of the second memory device to store data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 7 of the instant application is directed to the system that is not identical to the system of claim 19 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 20.  The system of claim 13, wherein the first memory device is a flash based memory and the second memory device is a non-flash based memory.
Claim 8.  The system of claim 1, wherein the first memory device is a flash based memory and the second memory device is a non-flash based memory.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 8 of the instant application is directed to the system that is not identical to the system of claim 20 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 1.  A method comprising:
receiving a first set of characteristics corresponding to a first memory device of a plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;

determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics, 
the first usage threshold and the second usage threshold having different threshold values and associated with a same type of usage for the first memory device and the second memory device;
receive data for storage from a host system coupled to the system;
in response to determining that the first usage threshold is greater than a respective usage of the first memory device and the second usage threshold is greater than a respective usage of the second memory device, determine whether to store the data at the first memory device or the second memory device based on at least one of one or more characteristics of the data or a relative magnitude of the first usage threshold to the second usage threshold;
storing, by a processing device, data at the first memory device or the second memory device based on the at least one of the one or more characteristics of the data or the relative magnitude of the first usage threshold to the second usage threshold; and
in response to determining that the respective usage of the first memory device exceeds the first usage threshold:

refraining from storing subsequent data to the first memory device; and
operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.
Claim 9.  A method comprising:
receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;
determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics;





receiving data for storage from a host system coupled to the system; and



















in response to determining that a respective usage of the first memory device exceeds the first usage threshold:
refraining from storing subsequent data to the first memory device; and 
operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.


Although claim 9 of the instant application is directed to a system that is not identical to a system of claim 1 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 2.  The method of claim 1, 
wherein the first usage threshold corresponds to a first endurance of the first memory device to store the data and wherein the second usage threshold corresponds to a second endurance of the second memory device to store the data.
Claim 10.  The method of claim 9, 
wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 10 of the instant application is directed to the system that is not identical to the system of claim 2 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 3.  The method of claim 1, further comprising:
determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the plurality of memory devices that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.
Claim 11.  The method of claim 9, further comprising:
determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 11 of the instant application is directed to the system that is not identical to the system of claim 3 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 4.  The method of claim 1, further comprising:
determining that a first usage of the first memory device exceeds the first usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.
Claim 12.  The method of claim 9, further comprising:
determining that a first usage of the first memory device exceeds the first usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 12 of the instant application is directed to the system that is not identical to the system of claim 4 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 5.  The method of claim 1, 
wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device.
Claim 13.  The method of claim 9, wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 13 of the instant application is directed to the system that is not identical to the system of claim 5 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 6.  The method of claim 1, further comprising:
transmitting a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.
Claim 14.  The method of claim 9, further comprising:
transmitting a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 14 of the instant application is directed to the system that is not identical to the system of claim 6 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 7.  The method of claim 1, 
wherein the first memory device is different than the second memory device and wherein an endurance of the first memory device to store data is different than an endurance of the second memory device to store data.
Claim 15.  The method of claim 9, wherein the first memory device is different than the second memory device and wherein an endurance of the first memory device to store data is different than an endurance of the second memory device to store data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 15 of the instant application is directed to the system that is not identical to the system of claim 7 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 8.  A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:

receive a first set of characteristics corresponding to a first memory device of a plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;

determine a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics, 
the first usage threshold and the second usage threshold having different threshold values and associated with a same type of usage for the first memory device and the second memory device;
receive data for storage from a host system coupled to the system;
in response to determining that the first usage threshold is greater than a respective usage of the first memory device and the second usage threshold is greater than a respective usage of the second memory device, determine whether to store the data at the first memory device or the second memory device based on at least one of one or more characteristics of the data or a relative magnitude of the first usage threshold to the second usage threshold;
store data at the first memory device or the second memory device based on the at least one of the one or more characteristics of the data or the relative magnitude of the first usage threshold to the second usage threshold; and
in response to determining that the respective usage of the first memory device exceeds the first usage threshold:
refrain from storing subsequent data to the first memory device; and
operate the first memory device in a read-only mode by performing read operations on data stored at the first memory device.
Claim 16.  A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:
receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;
determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics;





receiving data for storage from a host system coupled to the system; and



















in response to determining that a respective usage of the first memory device exceeds the first usage threshold:
refraining from storing subsequent data to the first memory device; and 
operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.


Although claim 16 of the instant application is directed to a system that is not identical to a system of claim 8 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 9.  The non-transitory computer-readable storage medium of claim 8, 
wherein the first usage threshold corresponds to a first endurance of the first memory device to store the data and wherein the second usage threshold corresponds to a second endurance of the second memory device to store the data.
Claim 17.  The non-transitory computer-readable storage medium of claim 16, 
wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 17 of the instant application is directed to the system that is not identical to the system of claim 9 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 10.  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
determine whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, provide a notification to a host system associated with the plurality of memory devices that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.
Claim 18.  The non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise:

determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 18 of the instant application is directed to the system that is not identical to the system of claim 10 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 11.  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
determine that a first usage of the first memory device exceeds the first usage threshold; and
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determine to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.
Claim 19.  The non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise:

determining that a first usage of the first memory device exceeds the first usage threshold; and 
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 19 of the instant application is directed to the system that is not identical to the system of claim 11 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.

U.S. Patent No. US 11/106,391 B2
Instant Application 17/461,902
Claim 12.  The non-transitory computer-readable storage medium of claim 8, wherein the processing device is further to:
transmit a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.
Claim 20.  The non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise:

transmitting a request for sets of characteristics for each memory device of the plurality of memory devices, wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices.


The table immediately above contains only relevant portions of the claim of the instant application and the claim of the patent for comparison purpose. Please refer to the previously presented tables that show comparison between claims from which the claim of the instant application and the claim of the patent depend.

Although claim 20 of the instant application is directed to the system that is not identical to the system of claim 12 of the patent, the claim of the instant application is not patentably distinct from the claim of the patent because the claim of the instant application is anticipated by the claim of the patent.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, the claim recites:
1.	A system comprising:
(a) a plurality of memory devices; and
(b) a processing device, operatively coupled with the plurality of memory devices, to perform operations comprising:
(c) receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;
(d) determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics;
(e) receiving data for storage from a host system coupled to the system; and
(f) in response to determining that a respective usage of the first memory device exceeds the first usage threshold:
(g) refraining from storing subsequent data to the first memory device; and 
(h) operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.

Step 1: 
The claim recites a system, which is a machine that is a statutory category of invention.

Step 2A Prong One: 
Limitations (d) and (f) in the claim recite that the system comprising “determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics” and “in response to determining that a respective usage of the first memory device exceeds the first usage threshold: refraining from storing … and operating the first memory device”.  The limitations fall into a group of mental processes of abstract ideas because “determining a first usage threshold … based on the first set of characteristics and a second usage threshold … based on the second set of characteristics” and “in response to determining that a respective usage of the first memory device exceeds the first usage threshold: refraining from storing … and operating the first memory device” are concepts that can be performed in the human mind (including an observation, evaluation, etc.).  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited monitoring, the use of such physical aid does not negate the mental nature of this limitation.  Neither would the recitation of “processing device” and “memory device” in this claim negate the mental nature of this limitation because the claim merely uses the processing device, operatively coupled with the plurality of memory devices, of the system as a tool to perform the otherwise mental process.  Further, the limitation falls into a group of mental processes of abstract ideas because “determining a first usage threshold … based on the first set of characteristics and a second usage threshold … based on the second set of characteristics” can be a mathematical concept as described in paragraph [0030] of the specification, which states:  “the first usage threshold and the second usage threshold may be based on a portion, such as a percentage, of the endurance of the first memory device and the second memory device to reliably store data”.  

Step 2A Prong Two: 
Besides the abstract ideas, the claim recites an additional element of the method comprising “receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices; … receiving data for storage from a host system coupled to the system” in limitations (c) and (e).  The additional element is a limitation that does no more than generally link a judicial exception to a particular technological environment because the receiving of the first and second sets of characteristics and the receiving of the data for storage is for the use of the processing device to receive the characteristics or the memory devices to store the data so that the processing device can perform the operations as mentioned above in the abstract ideas.  
The processing device and the memory devices are also an additional element that is used as a tool for receiving the characteristics or the data to carry out limitations (c) and (e), but the processing device and the memory devices are recited so generically (i.e., no details whatsoever are provided other than that it is a “processing device” and “memory devices”) that it represents no more than mere instructions to apply the judicial exceptions on a computer.  The additional element can also be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of a processing device and memory devices.  
Furthermore, the “receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices; … receiving data for storage from a host system coupled to the system” in limitations (c) and (e) is also an operation that, under its broadest reasonable interpretation, amounts to mere data gathering since the receiving operation is characteristic of receiving data itself.  Such data gathering is a form of an insignificant extra-solution activity added to a judicial exception.
Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application, and the claim is directed to the judicial exception.

Step 2B: 
The claim as a whole does not amount to significantly more than the recited exception.  The claim has other additional elements.  
The additional elements include the processing device, which is operatively coupled with the plurality of memory devices, to perform limitations (c)-(h).  As explained previously, the processing device is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Mere instructions to apply an exception cannot provide an inventive concept.  Furthermore, the processing device is used as a tool to perform the otherwise mental process.  
The additional elements also include the memory devices.  These additional elements amount to no more than mere generic computer functions to apply the exception using generic computing elements.  Mere generic computer functions to apply an exception using generic computing element cannot provide an inventive concept.  
In addition, as for the limitation of “receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices; … receiving data for storage from a host system coupled to the system” as an insignificant extra-solution activity added to a judicial exception explained above since the receiving operation is characteristic of receiving data itself, the limitation is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity., such as “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” (MPEP 2106.05(d)(II)).  
The additional elements also include “in response to determining … refraining from storing subsequent data to the first memory device; and operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device”.  These are elements associated with storing data that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(d)(II)).
Even when considered in combination, these additional elements represent mere instructions to apply an exception, a tool to perform the otherwise mental process, and mere generic computer functions to apply the exception using generic computing elements, which do not provide an inventive concept. 
Therefore, the claim is not eligible.

Regarding claims 2-8, the claims are dependent on claim 1 and include all the limitations of claim 1. Therefore, the dependent claims recite the same abstract idea of claim 1.

Further regarding claim 2, the claim recites a limitation of “wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data”.  The limitation includes an additional element that can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of memory devices.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 3, the claim recites a limitation of “determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold”.  The limitation falls into a group of mental processes of abstract ideas because the determining and the providing in response to the determining require observing and evaluating something and thus is a concept that can be performed in the human mind (including observation, evaluation, judgment, and opinion).  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited monitoring and the recited estimating, the use of such physical aid does not negate the mental nature of this limitation.  
Furthermore, the providing a notification to a host system is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity., such as “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” (MPEP 2106.05(d)(II)).
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 4, the claim recites a limitation of “determining that a first usage of the first memory device exceeds the first usage threshold; and in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device”.  The limitation falls into a group of mental processes of abstract ideas because the determining of the first usage and the determining in response to the determining of the first usage require observing and evaluating something and thus is a concept that can be performed in the human mind (including observation, evaluation, judgment, and opinion).  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited monitoring and the recited estimating, the use of such physical aid does not negate the mental nature of this limitation.  
In addition, the claim recites an additional element of “the subsequent data is stored at the second memory device”.  This is an element associated with storing data that the courts have recognized as well-understood, routine, conventional activity in particular fields, such as “[s]toring and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (MPEP 2106.05(d)(II)).
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 5, the claim recites a limitation of “wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device”.  The limitation includes an additional element that can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of memory devices. 
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 6, the claim recites a limitation of “wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices”.  The limitation falls into a group of mental processes of abstract ideas because the receiving in response to the transmitting require observing and evaluating something and thus is a concept that can be performed in the human mind (including observation, evaluation, judgment, and opinion).  Note that even if humans would use a physical aid (e.g., a pen and paper, a slide rule, or a calculator) to help them complete the recited monitoring and the recited estimating, the use of such physical aid does not negate the mental nature of this limitation.
In addition, the claim recites an additional element of “transmitting a request for sets of characteristics for each memory device of the plurality of memory devices”.  This is an element or a computer function that the courts have recognized as well-understood, routine, conventional activity in particular fields when it is claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity., such as “[r]eceiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362” (MPEP 2106.05(d)(II)).
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 7, the claim recites a limitation of “wherein the first memory device is different than the second memory device and wherein an endurance of the first memory device to store data is different than an endurance of the second memory device to store data”.  The limitation includes an additional element that can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of memory devices.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Further regarding claim 8, the claim recites a limitation of “the first memory device is a flash based memory and the second memory device is a non-flash based memory”.  The limitation includes an additional element that can be viewed as nothing more than an attempt to generally link the use of the judicial exceptions to the technological environment of flash and non-flash memories.
Accordingly, the claim recites an abstract idea, and thus is not patent eligible.

Claims 9-15 recite a method comprising elements for carrying out the same steps in claims 1-7.  Accordingly, claims 9-15 are also rejected for the same reasons as set forth for those in claims 1-7 above.

Claims 16-20 recite a medium comprising elements for carrying out the same steps in claims 1-4 and 6.  Accordingly, claims 16-20 are also rejected for the same reasons as set forth for those in claims 1-4 and 6 above.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-9, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (US 2012/0117304 A1), hereinafter “Worthington”, in view of Thangaraj et al. (US 2017/0160957 A1), hereinafter “Thangaraj”.

Regarding claim 1, Worthington teaches:
A system comprising:
a plurality of memory devices; and  (FIGs. 1-3; [0021]-[0022]; “heterogeneous memory 102 has memories [i.e., memory devices] of two types: memory 104 of a first type, schematically denoted in FIG. 1 as a “Memory 1” and memory 106 of a second type, denoted, in a similar manner, as “Memory 2.””, “memory 104 may be used as a primary memory and memory 106 may be used as a secondary memory. The secondary memory 106 may have different characteristics from memory 104. For example, memory 106 may have a limited lifetime and different reliability as compared to memory 104”)
a processing device, operatively coupled with the plurality of memory devices, to perform operations comprising:  (FIGs. 1-3; [0022]; “Both of the primary and secondary memories may be directly accessible to one or more processors 114 [i.e., processing device]. It should be appreciated that even though two types of memories [i.e., memory devices] 104 and 106 are shown in FIG. 1, system 100 may comprise any suitable number of memories of different types that may be managed in a unified manner (e.g., as memory 102)”) 
receiving a first set of characteristics corresponding to a first memory device of the plurality of memory devices and a second set of characteristics corresponding to a second memory device of the plurality of memory devices;  (FIGs. 1-3; [0015]-[0016], [0018], [0022]-[0024], [0029]-[0037], [0046]-[0049]; “The memory manager may keep track of characteristics [i.e., second set of characteristics and first set of characteristics] of each type of memory [i.e., memory devices] and select, based on the characteristics, a type of a memory from among the memories to store the data and a location with the memory of the selected type. One of the characteristics of each memory may be referred to as memory health information. The memory health information may be obtained from hardware components of the computer system—e.g., from the memories being managed; or other sources, including a tracking component within the memory manager”, “information obtained and then utilized by memory manager 110 may comprise information pertinent to characteristics [i.e., second set of characteristics and first set of characteristics] of memories 104 [i.e., second memory device] and 106 [i.e., first memory device], such as their memory heath information, as well as information on data to be stored in either of memories 104 [i.e., second memory device] and 106 [i.e., first memory device], such as criticality of the data and other characteristics”, “The information may also comprise an expectation of persistence of the data related to a time to store the data (e.g., expected or determined duration of time to store the data), information on accessing the data (e.g., an expected or determined frequency of access of the data, a type of access of the data such as a read, write or execute access) and any other suitable characteristics”);
determining a first usage threshold for the first memory device based on the first set of characteristics and a second usage threshold for the second memory device based on the second set of characteristics;  (FIGs. 1-3; [0015]-[0016], [0018], [0022]-[0024], [0029]-[0037], [0040]-[0041], [0046]-[0053]; “information obtained and then utilized by memory manager 110 may comprise information pertinent to characteristics [i.e., second set of characteristics and first set of characteristics] of memories 104 [i.e., second memory device] and 106 [i.e., first memory device], such as their memory heath information, … upon storing the data in a memory, memory manager 110 may keep track of changes in characteristics [i.e., second set of characteristics and first set of characteristics] of memories 104 [i.e., second memory device] and 106 [i.e., first memory device] and/or their suitable units (e.g., a maximum, remaining or consumed lifetime, reliability etc.)”, “the data may need to be stored for a long period of time that may exceed a certain threshold [i.e., second usage threshold], … In such scenarios, the data may be stored in the primary memory [i.e., memory 104 as the second memory device]”, “the memory health information may comprise a lifetime defined as a number of times, or cycles, that a unit of memory can be written to, endurance of the memory, which may be defined as an expected storage time for the data in the memory, and other characteristics”, “When the health information of a unit meets the criteria, it may be determined that the data may be stored in the unit. Otherwise, another memory location to store the data may be selected or other suitable measures may be taken.”, “if the data is read frequently (e.g., a number of read accesses to the data during a certain period of time is above a predetermined threshold [i.e., first usage threshold]), and may therefore be referred to as “read-mostly” or, when it is only accessed to be read, “read-only” data, such data may be stored in the secondary memory [i.e., memory 106 as the first memory device]. The information on the access type may be used in combination with the information on a frequency of accessing the data.”)
receiving data for storage from a host system coupled to the system;  (FIGs. 1-3; [0021], [0024]; “System 100 may include memory 102 [i.e., system] which comprises memories of different types and may therefore be referred to herein as a heterogeneous memory system … heterogeneous memory 102 has memories of two types: memory 104 of a first type, schematically denoted in FIG. 1 as a “Memory 1” and memory 106 of a second type, denoted, in a similar manner, as “Memory 2.” … system 100 may also comprise operating system 108 providing an environment in which memory manager 110 and one or more applications 112 may execute. System 100 also comprises one or more suitable processor(s) 114 [i.e., host system] executing operating system 108”, “These types of information in any suitable combination may be used by memory manager 110 to first select a type of memory and to then determine a specific location in the selected memory to store the data”);  
in response to determining that a respective usage of the first memory device exceeds the first usage threshold:  (FIGs. 1-3; [0015]-[0016], [0018], [0022]-[0024], [0029]-[0037], [0040]-[0041], [0046]-[0053]; “if the data is read frequently (e.g., a number of read accesses [i.e., respective usage] to the data during a certain period of time is above a predetermined threshold [i.e., first usage threshold]), and may therefore be referred to as “read-mostly” or, when it is only accessed to be read, “read-only” data, such data may be stored in the secondary memory [i.e., memory 106 as the first memory device]. The information on the access type may be used in combination with the information on a frequency of accessing the data.”)
refraining from storing subsequent data to the first memory device; and 
operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device.  (FIGs. 1-3; [0040]; “if the data is read frequently (e.g., a number of read accesses [i.e., respective usage] to the data during a certain period of time is above a predetermined threshold [i.e., first usage threshold]), and may therefore be referred to as “read-mostly” or, when it is only accessed to be read, “read-only” data, such data may be stored in the secondary memory [i.e., memory 106 as the first memory device]. The information on the access type may be used in combination with the information on a frequency of accessing the data.”)

Worthington teaches in response to determining that a respective usage of the first memory device exceeds the first usage threshold: operating the first memory device in a read-only mode by performing read operations on data stored at the first memory device. Nevertheless, Worthington does not expressly teach in response to determining that a respective usage of the first memory device exceeds the first usage threshold: refraining from storing subsequent data to the first memory device.

However, Worthington in view of Thangaraj teaches:
in response to determining that a respective usage of the first memory device exceeds the first usage threshold:  (Worthington: FIGs. 1-3; [0015]-[0016], [0018], [0022]-[0024], [0029]-[0037], [0040]-[0041], [0046]-[0053]; “if the data is read frequently (e.g., a number of read accesses [i.e., respective usage] to the data during a certain period of time is above a predetermined threshold [i.e., first usage threshold]), and may therefore be referred to as “read-mostly” or, when it is only accessed to be read, “read-only” data, such data may be stored in the secondary memory [i.e., memory 106 as the first memory device]. The information on the access type may be used in combination with the information on a frequency of accessing the data.”)
refraining from storing subsequent data to the first memory device.  (Thangaraj: [0056], [0071]; “(B14) In some embodiments of the storage device [i.e., first memory device] of any of B9-B13, forgoing acceptance and processing of the write command from the host system includes changing the mode of operation of the storage device to a third mode of operation in which the storage device does not accept and process write commands from the host system.”, “the storage device [i.e., first memory device] then switches to a third mode of operation (e.g., a read-only mode of operation in which the storage device does not accept and process host write commands)”)  (Worthington teaches, if the data is read frequently (e.g., a number of read accesses [i.e., respective usage] to the data during a certain period of time is above a predetermined threshold [i.e., first usage threshold]), when it is only accessed to be read, “read-only” data, such data may be stored in the secondary memory [i.e., memory 106 as the first memory device], and Thangaraj teaches the storage device [i.e., first memory device] forgoing acceptance and processing of the write command from the host system includes changing the mode of operation of the storage device to a third mode of operation (e.g., a read-only mode of operation in which the storage device does not accept and process host write commands). Thus, one of ordinary skill in the art would be able to combine the teachings to provide the storage device of Thangaraj that forgoes acceptance and processing of the write command from the host system when changing the mode of operation of the storage device to a third mode of operation (e.g., a read-only mode of operation) to the system of Worthington having the secondary memory that stores “read-only” data in order to efficiently manage unmapped blocks in a storage device (e.g., a solid-state storage device comprising one or more flash memory devices) to extend life of the storage device.)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Worthington to incorporate the teachings of Thangaraj to provide the system of Worthington having the processor(s) 114 that controls data management of the heterogeneous memory 102 such that data may be stored in the secondary memory when it is only accessed to be read, “read-only” data, with the storage device of Thangaraj that forgoes acceptance and processing of the write command from the host system when changing the mode of operation of the storage device to a third mode of operation (e.g., a read-only mode of operation in which the storage device does not accept and process host write commands).  Doing so with the system of Worthington would provide the storage device of Thangaraj that forgoes acceptance and processing of the write command from the host system when changing the mode of operation of the storage device to a third mode of operation (e.g., a read-only mode of operation) to the system of Worthington having the secondary memory that stores “read-only” data in order to efficiently manage unmapped blocks in a storage device (e.g., a solid-state storage device comprising one or more flash memory devices) to extend life of the storage device (Thangaraj, [0003]).

	Regarding claims 9 and 16, the claimed method and the claimed non-transitory computer-readable storage medium comprise the same steps or elements as those in claim 1. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 1 above. 

Regarding claim 5, the combination of Worthington teaches the system of claim 1.
Worthington further teaches wherein the first set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the first memory device and wherein the second set of characteristics comprise data density, access speed, a number of total bytes written or a number of write operations performed with respect to the second memory device ([0015]; “The memory manager may keep track of characteristics [i.e., second set of characteristics and first set of characteristics] of each type of memory and select, based on the characteristics, a type of a memory from among the memories to store the data … One of the characteristics of each memory may be referred to as memory health information … The health information may provide information relative to the useful life of the memory. As an example, health information may indicate total number of write cycles [i.e., write operations] that the memory is rated to endure or percentage of expected usable life that has already been used for a memory”).

Regarding claim 13, the claimed method comprises the same steps or elements as those in claim 5. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 5 above. 

Regarding claim 6, the combination of Worthington teaches the system of claim 1.
Worthington further teaches wherein the processing device is further to:
transmit a request for sets of characteristics for each memory device of the plurality of memory devices (FIG. 1; [0023], [0025], “Memory manager 110 may be used to manage access to the memories by different applications (e.g., applications 112) and/or by suitable hardware devices (not shown). For this purpose, memory manager 110 may obtain information from hardware of system 100 (e.g., memories 104 and 106) and/or from suitable software components of system 100 such as operating system 108, one or more applications 112 executed by suitable processor(s) 114”, “another criteria used in selecting a location in memory may be whether the entity such as an application or hardware device requesting memory allocation meets criteria of trustability to ensure that the entity does not violate its permitted number of writes and that the entity reports the number of writes actually performed into the block”), wherein to receive the first set of characteristics corresponding to the first memory device of the plurality of memory devices and the second set of characteristics corresponding to the second memory device of the plurality of memory devices is in response to transmitting the request for the sets of characteristics for each memory device of the plurality of memory devices (FIG. 1; [0015], [0023]-[0024]; “The memory health information may be obtained from hardware components of the computer system—e.g., from the memories being managed”, “Memory manager 110 may be used to manage access to the memories by different applications (e.g., applications 112) and/or by suitable hardware devices (not shown). For this purpose, memory manager 110 may obtain information from hardware of system 100 (e.g., memories 104 and 106) and/or from suitable software components of system 100 such as operating system 108, one or more applications 112”, “information obtained and then utilized by memory manager 110 may comprise information pertinent to characteristics of memories 104 and 106, such as their memory heath information, as well as information on data to be stored in either of memories 104 and 106, such as criticality of the data and other characteristics. These types of information in any suitable combination may be used by memory manager 110 to first select a type of memory and to then determine a specific location in the selected memory to store the data”).

Regarding claims 14 and 20, the claimed method and the claimed non-transitory computer-readable storage medium comprise the same steps or elements as those in claim 6. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 6 above. 

Regarding claim 7, the combination of Worthington teaches the system of claim 1.
Worthington further teaches wherein the first memory device is different than the second memory device (FIG. 1; [0022]; “memory 106 [i.e., first memory device] may have a limited lifetime and different reliability as compared to memory 104 [i.e., second memory device]”) and wherein an endurance of the first memory device to store data is different than an endurance of the second memory device to store data ([0002]; “Various types of memories have different characteristics. For example, non-volatile memories such as Flash [i.e., first memory device], which are typically used in memory cards (e.g., in mobile phones), USB flash drives, and solid-state drives, and memories such as PCM, are well suited for long term storage of information since they may not require power to maintain their contents. However, these memories [i.e., first memory device] have an expensive write operation, in terms of latency and power consumed, and a limited lifetime, meaning that such memories can endure only a limited number of write cycles. As another example, DRAM [i.e., second memory device] may have a very long lifetime and may consume power in order to retain data”).

Regarding claim 15, the claimed method comprises the same steps or elements as those in claim 7. Accordingly, the claim is also rejected for the same reasons as set forth for those in claim 7 above. 

Regarding claim 8, the combination of Worthington teaches the system of claim 1.
Worthington further teaches wherein the first memory device is a flash based memory and the second memory device is a non-flash based memory (FIG. 1; [0022]; “memory 104 [i.e., second memory device] may be used as a primary memory and memory 106 [i.e., first memory device] may be used as a secondary memory. The secondary memory 106 may have different characteristics from memory 104. For example, memory 106 may have a limited lifetime and different reliability as compared to memory 104. The primary memory [i.e., memory 104 as the second memory device] may be, for example, a DRAM [i.e., non-flash based memory] or a similar memory and the secondary memory [i.e., memory 106 as the first memory device] may comprise a PCM, Flash [i.e., flash based memory]”).

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (US 2012/0117304 A1), hereinafter “Worthington”, in view of Thangaraj et al. (US 2017/0160957 A1), hereinafter “Thangaraj”, as applied to claims 1, 9, and 16, respectively above, and further in view of Fujibayashi et al. (US 7,568,075 B2), hereinafter “Fujibayashi”.

Regarding claim 2, the combination of Worthington teaches the system of claim 1.

The combination of Worthington does not expressly teach wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data.

However, Fujibayashi teaches: 
wherein the first usage threshold corresponds to an endurance of the first memory device to store the data and wherein the second usage threshold corresponds to an endurance of the second memory device to store the data (FIGs. 3, 7-8; col. 2, lines 66-67, col. 3, lines 1-6, col. 9, lines 41-59; “The usage status management table 800 manages information on property, attribute, usage status for each device associated with its own device ID 801 (corresponding to the device ID 704 in FIG. 7). Now, assumed that management is provided for storage media such as flash memories, total cycles of writing 802 and total cycles of erase 803 since the beginning of use, number of bad blocks 804, bad block increase rate 805 and average erase time 806 are associated with the device ID 801. Although not shown in the drawing, each threshold value for the individual information item is managed in the usage status management table 800, or in another table dedicated to management for the threshold values”, “Each of the information and its threshold value are used for the management of the devices. For example, it can be determined that the service life of a device (such as the FM 306) is ending soon when the average erase time 806 of the device becomes longer”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worthington to incorporate the teachings of Fujibayashi to provide the processor(s) 114 of Worthington that controls data management of the heterogeneous memory 102, having the memory 104 of a first type and the memory 106 of a second type, with the storage system S of Fujibayashi having the FM control unit 106 that processes the usage status management table 800 that manages information on property, attribute, usage status and the processing units that migrate data in either type of the storage media which exceeds the threshold value to the other type of the storage media [i.e., first memory device or second memory device] when any of the information on the usage status [i.e., first usage or second usage] exceeds the threshold value [i.e., first usage threshold and second usage threshold] thereof. Doing so with the FM control unit 106 of Fujibayashi would provide RAID control for the flash memory device, so as to improve reliability, availability and performance of the storage system S (Fujibayashi, col. 4, lines 43-45).

Regarding claims 10 and 17, the claimed method and the claimed non-transitory computer-readable storage medium comprise the same steps or elements as those in claim 2. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 2 above. 

Claims 3-4, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Worthington et al. (US 2012/0117304 A1), hereinafter “Worthington”, in view of Thangaraj et al. (US 2017/0160957 A1), hereinafter “Thangaraj”, as applied to claims 1, 9, and 16 above, and further in view of Chinnakkonda Vidyapoornachary et al. (US 9,529,543 B1), hereinafter “Vidyapoornachary”.

Regarding claim 3, the combination of Worthington teaches the system of claim 1.

The combination of Worthington does not expressly teach determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold; and in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, providing a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold.

However, Vidyapoornachary teaches: 
determining whether a first usage of the first memory device exceeds the first usage threshold or a second usage of the second memory device exceeds the second usage threshold (FIG. 1; col. 7, lines 34-56; “The NVDIMM controller 116, in response to an endurance parameter value of non-volatile memory chips 104 exceeding a warning and/or replacement threshold value, can issue an alert to the host system and/or illuminate the LED 132.”); and
in response to determining that the first usage of the first memory device exceeds the first usage threshold or the second usage of the second memory device exceeds the second usage threshold, provide a notification to a host system associated with the memory device that identifies the first usage of the first memory device exceeding the first usage threshold or the second usage of the second memory device exceeding the second usage threshold (FIG. 1; col. 7, lines 34-56; “The NVDIMM controller 116, in response to an endurance parameter value of non-volatile memory chips 104 exceeding a warning and/or replacement threshold value, can issue an alert to the host system and/or illuminate the LED 132. … Operation of such multicolor LEDs can be useful to indicate the number of PE cycles the NVDIMM 101 has experienced. … The LED 132 can emit red light to indicate that the number of PE cycles are above the replacement endurance threshold value, and that the NVDIMM 101 requires immediate replacement in order to avoid data loss”).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worthington to incorporate the teachings of Vidyapoornachary to provide the processor(s) 114 of Worthington that controls data management of the heterogeneous memory 102, having the memory 104 of a first type and the memory 106 of a second type, with the NVDIMM controller 116 of Vidyapoornachary for managing data access of the NVDIMM 101. Doing so with the NVDIMM 101 whose data access is managed by the NVDIMM controller 116 of Vidyapoornachary would provide an NVDIMM used in an electronic system such as a computer can provide significant advantages over individual DRAM DIMMs and flash memory by combining strengths of both of these memory technologies. The NVDIMM can merge the high-bandwidth, low-latency performance of DRAM DIMMs with the high reliability and persistent storage of flash memory. The NVDIMM does not require host system interaction beyond normal read/write requests, and the non-volatile memory of the NVDIMM can store data for an extended period without requiring a power supply voltage. In addition, the relative per-bit cost of non-volatile memory is generally lower than the per-bit cost of volatile memory, which can make the NVDIMM a cost-effective alternative to other types of memory devices (Vidyapoornachary, col. 3, lines 45-58).

Regarding claims 11 and 18, the claimed method and the claimed non-transitory computer-readable storage medium comprise the same steps or elements as those in claim 3. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 3 above. 

Regarding claim 4, the combination of Worthington teaches the system of claim 1.

The combination of Worthington does not expressly teach determining that a first usage of the first memory device exceeds the first usage threshold; and in response to determining that the first usage of the first memory device exceeds the first usage threshold, determining to not store subsequent data to the first memory device, wherein the subsequent data is stored at the second memory device.

However, Vidyapoornachary teaches:
determining that a first usage of the first memory device exceeds the first usage threshold (FIG. 3; col. 11, lines 38-60; “the NVDIMM controller can flash or blink the LED, which can, in some embodiments, emit various colors of light corresponding to the endurance parameter value exceeding the warning endurance threshold and/or the replacement endurance threshold. Once the visual indicator is enabled, the process moves to operation 320. Operation 320 generally refers to replacing the installed non-volatile memory card [i.e., first memory device] with a replacement non-volatile memory card. According to embodiments, the installed non-volatile memory card is replaced in response to a visual indicator being enabled, and/or a system alert being received by a service technician”); and 
in response to determining that the first usage of the first memory device exceeds the first usage threshold, determine to not store subsequent data to the first memory device (FIG. 3; col. 11, lines 38-60; “the NVDIMM controller can flash or blink the LED, which can, in some embodiments, emit various colors of light corresponding to the endurance parameter value exceeding the warning endurance threshold and/or the replacement endurance threshold. Once the visual indicator is enabled, the process moves to operation 320. Operation 320 generally refers to replacing the installed non-volatile memory card [i.e., first memory device] with a replacement non-volatile memory card. According to embodiments, the installed non-volatile memory card is replaced in response to a visual indicator being enabled, and/or a system alert being received by a service technician”, determine to not store subsequent data to the installed non-volatile memory card [i.e., first memory device] after the installed non-volatile memory card is replaced), wherein the subsequent data is stored at the second memory device (FIG. 3; col. 11, lines 53-60; “the installed non-volatile memory card is replaced in response to a visual indicator being enabled, and/or a system alert being received by a service technician. Replacing the installed non-volatile memory card is useful in providing the NVDIMM and the host system with reliable non-volatile memory devices [i.e., second memory device]”, the subsequent data is stored at the reliable non-volatile memory devices [i.e., second memory device] that replace the installed non-volatile memory card).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Worthington to incorporate the teachings of Vidyapoornachary to provide the processor(s) 114 of Worthington that controls data management of the heterogeneous memory 102, having the memory 104 of a first type and the memory 106 of a second type, with the NVDIMM controller of Vidyapoornachary that can flash or blink the LED corresponding to the endurance parameter value exceeding the warning endurance threshold for managing data access of the NVDIMM 101, for which the installed non-volatile memory card is replaced in response to a visual indicator being enabled, and/or a system alert being received by a service technician. Replacing the installed non-volatile memory card of Vidyapoornachary would be useful in providing the NVDIMM and the host system with reliable non-volatile memory devices (Vidyapoornachary, col. 11, lines 53-60).

Regarding claims 12 and 19, the claimed method and the claimed non-transitory computer-readable storage medium comprise the same steps or elements as those in claim 4. Accordingly, the claims are also rejected for the same reasons as set forth for those in claim 4 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kankani et al. (US 2016/0342344 A1) discloses systems, methods, and/or devices are used to implement variable bit encoding per NAND flash cell to extend life of flash-based storage devices and preserve over-provisioning. In some embodiments, the method includes detecting a trigger condition with respect to one or more non-volatile memory portions (e.g., portions configured to store data encoded in a first encoding format and having a first storage density) of a plurality of non-volatile memory portions of a storage device. In response to detecting the trigger condition and in accordance with a first determination that a projected amount of over-provisioning (e.g., corresponding to over-provisioning for the storage device after reconfiguring the one or more non-volatile memory portions to store data encoded in a second encoding format and having a second storage density) meets predefined over-provisioning criteria, the method includes reconfiguring the one or more non-volatile memory portions to store data encoded in the second encoding format.
Boyle et al. (US 9,146,875 B1) discloses a hybrid drive comprising a head actuated over a disk comprising a plurality of data tracks, and a non-volatile semiconductor memory (NVSM) comprising a plurality of memory segments. When a life remaining of the NVSM falls below a threshold, the NVSM is marked as read only. When a write command is received from a host including write data, and when the NVSM is marked as read only, the write data is written to the disk and a corresponding memory segment in the NVSM is invalidated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/TONG B. VO/Examiner, Art Unit 2136